Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
2. 	This Non-Final office action is in response to the communication received November 9, 2021. Claims 13-18 and 21-23 are pending and have been examined.
3. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

				Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on September 23, 2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


				Claim Rejections - 35 USC§ 103 
5.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter 
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
	2.	Ascertaining the differences between the prior art and the claims at issue.
	3.	Resolving the level of ordinary skill in the pertinent art.
	4.	Considering objective evidence present in the application indicating
                      obviousness or nonobviousness.
6.  	Claims 13-14, 16-17 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over May et al (US Patent Application No. 20070289207 hereinafter May) in view of Shan (US (US 20130006401 A1, hereinafter Shan).
	Regarding claim 13, May teaches receiving sensor data from one or more sensors configured to monitor plants within a plant growth operation [Paragraph 0002];
accessing accumulated data associated with other plants in other plant growth operations (i.e., plant additional information [Paragraph 0014]);
analyzing the sensor data and accumulated data to determine one or more conditions of the plants within the plant growth operation [Paragraphs 0015 and 0048]; 
based on the analysis, determining one or more plant grower actions to improve plant growth [Paragraph 0016]; 

receiving additional sensor data from the one or more sensors, analyzing the additional sensor data to determine one or more conditions of the plants within the plant growth operation [Paragraph 0040]; and 
May fails to explicitly teach but Shan teaches based on the analysis of the additional sensor data, updating the one or more plant grower actions (i.e., (See the system transmits a message (e.g.; sensor data) to plurality of merchants (e.g.; plurality of data exchange and communication centers 107 from 1 to n) to solicit from a merchant to acquire plant growth formulas for optima! plant growth (e.g.; formula ensures optimal plant growth such that the desired optima! plant growth is achieved) as shown in figure 2, and the system receives the formulas for the optimal plant growth and implements the control actions defined by the formula “plant growth system' ''having a terminal comprising: a zone for growing a plant; a sensor system in the zone connected to detect one or more conditions in the zone'' ''a condition formula that is” “received from a data exchange and communication center; the control system being connected to receive the condition formula from the data exchange and communication center, and send the condition formula and information from the sensor system to the data exchange and communication center.”) (Paragraph 0006)   ''The plant growing instructions are quantified and stored as an electronic me, which is called the formula."  “The formula may be” "downloaded from the data exchange and communication center 107, and then 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of transmitting a message to a plurality of merchant to acquire a plant growth formula/program to achieve optimal plant growth, and receiving formula/program that achieves optimal plant growth and updating the plant growing operation actions based on the received formula/program taught by Shan with the system taught by May, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
Regarding claim 14, May teaches further wherein the one or more plant grower actions include at least one of changing a light intensity or a light spectrum of existing lighting within the plant growth operation, changing an amount of water or a frequency of a watering operation with the plant growth operation, changing an amount of nutrients or fertilizer used with the plant growth operation, or changing a ratio of nutrients to fertilizer that is used within the plant growth operation [Paragraph 0018].  
at least one plant grower action of the one or more plant grower actions, wherein the data transmitted to the controller devices includes computational instructions that cause the controller device to automate the at least one plant grower action within the plant growth operation [Paragraph 0021].  
	Regarding 17, May teaches further the non-transitory computer-readable media of claim 13, further comprising computer-executable instructions, that when executed on one or more processors of a computing device, cause the computing device to perform operations comprising: transmitting user data to a user device associated with a plant grower of the plant growth operation, the user data indicative of the one or more plant grower actions [Paragraph 0021].
Regarding claim 22, Claim 22 recites a computer-implemented method for performing the steps of claim 13. Therefore claim 22 is rejected under the same analysis relied upon in claim 13 above.
Regarding claim 23, Claim 23 recites a system for performing the steps of claim 13. Therefore, claim 23 is rejected under the same analysis relied upon in claim 13 above.
7.  	Claims 15 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over May et al (US Patent Application No. 2007/0289207 hereinafter May) in view of Shan (US (US 20130006401, hereinafter Shan) in further view of Li et al (US Application No. 2015/0356721, hereinafter Li).
Regarding claim 15, May and Shan fail to explicitly teach but Li teaches determining a progress metric of the plant growth operation, the progress metric 
  .  	Regarding 18, May teaches further the non-transitory computer-readable media of claim 15, wherein the analyze the additional sensor data comprises determining that at least one plant is experiencing a less than optimal plant growth, based at least in part on the progress metric. "[See the system monitors the carbon dioxide level (e.g.; data point) by the sensors within the growth chamber and the system detects a triggering event such that the system detects if the carbon dioxide level (e.g.; environmental data-point) within the growth chamber is too low (e.g.; falls below a predetermined threshold) for optimum growth : "It receives measurements and images from all cameras and sensors􀀻 and analyzes that information to determine if a problem is occurring within the growth chamber/' '1 lf the carbon dioxide level within the growth chamber is too low for optimum growth, carbon dioxide is injected [Paragraph 0048)". 
. 
8.  	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over May et al (US Patent Application No. 2007/0289207, hereinafter May) in view of Shan (US 20130006401, hereinafter Shan) as applied to claim 13 above and in further view of Mock et al (US Application No. 20020082982, hereinafter Mock).
Regarding claim 21, May and Shan fail to explicitly teach but Mock teaches sending a request to solicit bids in relation to the one or more plant grower actions,  receiving at least a first bid for a first product or service and a second bid for a second product or service; and selecting the first or second bid based at least in part on a selection associated with the plant growth operation; wherein the request to solicit bids includes at least a part of the sensor data [Paragraphs 0008, 0026, 0007 and 0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the capability of determining a progress metric of the plant growth operation, the progress metric indicative of progress of the plant growth operation relative to predicted milestones taught by Mock with the system taught by May, and Shan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.

					Conclusion
See the attached 892 PTO form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623